The Honorable Shirley Walters State Representative P.O. Box 1876 Greenwood, AR 72938-1876
Dear Representative Walters:
I am writing in response to your request for my opinion on a question you have posed on behalf of your constituent tow-truck drivers. You report the following factual background:
  I do not believe the law that was passed during the session [Acts  2003, No. 107 (2nd Ex. Sess.)] was specific on how their fees were to be collected. I have operators who tell me that instead of paying the tax at their business location, that the revenue department has instructed them to collect the taxes at the location of the pick-up. This is creating a problem; as the tow truck company is not sure if the vehicle in the city or in the county are [sic] to collect the taxes correctly and they also have to carry on an extensive amount of paperwork to know the tax base across the state. One person at the tax office even suggested that they would have to pay taxes on each district or county or city they went through. This was before they had written instruction from the Revenue Office. The tow truck operators I have spoken with think they should only have to pay the tax at the location of their place of business.
Against this backdrop, you have posed a question I will paraphrase as follows:
  Where and how should the tax imposed on wrecker and towing services by Acts 2003, No. 107, § 7 (2d Ex. Sess.) be collected?
RESPONSE
I regret to say that I am not authorized to address your question, which raises issues of state tax law of the sort normally addressed by the Department of Finance and Administration pursuant to its regulatory authority under A.C.A. § 26-52-105. See Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your question to the following office:
   Revenue Division Arkansas Department of Finance and Administration P.O. Box 1272 Little Rock., AR 72203
  I feel confident that the Revenue Division of DFA will provide a full and prompt response to your questions.
  Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh